Reiber, J.,
¶ 16. dissenting. After carefully reviewing the facts in the record, I cannot agree that the trial court abused its broad discretion by excluding plaintiff’s untimely affidavit in this close case.
¶ 17. Although plaintiff has only appealed from the entry of summary judgment, the majority concludes that the superior court abused its discretion by excluding an untimely affidavit containing new discovery material. The Court reaches this conclusion on either of two alternative grounds. First, it assigns error to the trial court’s finding that Dr. Sumner’s later affidavit contained new and untimely discovery material. Second, assuming arguendo that the affidavit did contain new material, the majority concludes that the court abused its discretion by excluding the material as Rule 37 suggests. V.R.C.P. 37(e)(1). The appropriate standard of review requires us to defer to the trial court’s judgment in close cases such as this, see Schmitt v. Lalancette, 2003 VT 24, ¶ 9, 175 Vt. 284, 830 A.2d 16, and I cannot agree that the court acted beyond its discretion here.
¶ 18. The majority first disagrees with the superior court’s finding that Dr. Sumner’s affidavit contains new discovery material. Although that determination involved factual findings, which we generally review for clear error, e.g., Hoover v. Hoover, 171 Vt. 256, 263, 764 A.2d 1192, 1197 (2000); V.R.C.P. 52(a)(2),2 the majority has not given the trial court any deference on this question. Even if the court’s determination on this issue is not an independent factual finding to be upheld unless clearly erroneous, we have nonetheless traditionally applied a “deferential standard of review to trial court rulings on discovery, which are left to the sound discretion of the trial judge.” Schmitt, 2003 VT 24, ¶ 9. As the Court’s opinion demonstrates, the question of whether the affidavit contained new material is a close one. The determination turns on the phrasing, nuance, and ultimately subjective interpretation, of ambiguous language. In such a case, I believe we must uphold the trial court’s judgment unless it is clearly erroneous or an abuse of discretion.3 Neither circumstance exists here.
*646¶ 19. The opinion goes on to suggest that, even if the affidavit was new and untimely, the trial court abused its discretion by excluding it. Here, at least, the majority recognizes that the trial court has broad discretion to impose discovery sanctions, Bigelow v. Bigelow, 171 Vt. 100, 106, 769 A.2d 67, 71 (2000), but goes on to conclude that the court abused that discretion by imposing the very sanction Rule 37 suggests. Rule 37(c)(1) states, in pertinent part:
A party that without substantial justification fails to,supplement responses as required by Rule 26(e) is not, unless such failure is harmless, permitted to use as evidence at a trial, at a hearing, or on a motion any witness or information not so disclosed. In addition to or in lieu of this sanction, the court, on motion and after affording an opportunity to be heard, may impose other appropriate sanctions.
Thus, the rule automatically excludes undisclosed discovery material unless the court affirmatively finds the failure to disclose was harmless. The majority relies on an analogous federal decision, David v. Caterpillar, Inc., 324 F.3d 851, 857 (7th Cir. 2003), in apparently concluding that the court’s failure to make such an affirmative finding amounts to an abuse of discretion.
¶ 20. In David, the Seventh Circuit reviewed a case in which the trial court had chosen not to exclude expert testimony after concluding that the plaintiff’s failure to disclose was harmless. The court began its discussion of discovery sanctions by stating that Rule 37 exclusion ‘“is automatic and mandatory unless the sanctioned party can show that its violation ... was either justified or harmless.’ ” 324 F.3d at 857 (quoting Salgado v. Gen. Motors Corp., 150 F.3d 735, 742 (7th Cir. 1998)) (emphasis added). It went on to observe that the determination of whether a violation is harmless is “‘entrusted to the broad discretion of the [trial] court.’” Id. (quoting Mid-America Tablewares, Inc. v. Mogi Trading Co., 100 F.3d 1353, 1363 (7th Cir. 1996)). As the Court observes, the Seventh Circuit outlined four factors that “should guide the [trial] court’s discretion,” but that court then upheld the trial court’s determination. Id. Here, again, the majority would reverse the superior court for not departing from the default sanction Rule 37 proscribes.
¶ 21. Moreover, in addressing the David factors, the Court narrowly construes the meaning of “prejudice and surprise” and “bad faith,” and apparently concludes that plaintiff’s discovery violation was “harmless.” In a circumstance like this, however, where plaintiff’s entire case hinges upon the introduction of untimely discovery material, it is dif*647ficult to understand how the violation does not harm or prejudice the opposing party. Certainly, in such a case it is within the trial court’s broad discretion to reach a contrary conclusion. Further, as the majority concedes, this plaintiff had already failed to meet previous discovery deadlines, and it was within the court’s discretion to view this final violation as evidence of bad faith.
¶ 22. Because I cannot agree that exclusion of the untimely affidavit amounts to an abuse of discretion, I respectfully dissent.
Motion for reargument denied January 20,2005.
Note: Chief Justice Amestoy sat for oral argument but did not participate in this decision.

 For many years there was a dispute among the federal courts over the appropriate standard of review when a trial court makes findings based on documentary evidence, but the 1985 amendment to the federal rule made it clear that the clearly erroneous standard applies to findings made on both testimonial and nontestimonial evidence. 9A C. Wright & A. Miller, Federal Practice and Procedure § 2587, at 585 (2d ed. 1995). The Reporter’s Notes to the Vermont rule indicate that this has always been the law in Vermont. Reporter’s Notes, V.R.C.P. 52.


 The majority appears to treat the trial court’s decision on this issue as though it were part of its later ruling on the motion *646for summary judgment. In actuality, the court took three separate actions here: (1) it found that the affidavit contained new material; (2) it excluded the new material pursuant to Rule 37; and (3) it then examined the remaining evidence in the record and granted summary judgment for the defendants. The first two actions are plainly part of the court’s ruling on a discovery issue, the resolution of which had a subsequent impact on, but was not part of, the summary judgment ruling. To separate these actions conceptually, we might easily imagine a case in which the exclusion of untimely discovery material did not result in a motion for — much less a grant of — summary judgment. While we review the grant of summary judgment de novo, we traditionally grant the trial courts broad discretion to control the discovery process, and we have not permitted parties to relitigate discovery rulings de novo on appeal.